Citation Nr: 0211275	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes 
mellitus (DM) with peripheral neuropathy.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for discoid lupus 
erythematosus (DLE).

3. Entitlement to service connection for cardiovascular 
disease, to include essential hypertension.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.  

This appeal arises from a September 1997 rating action that 
declined to reopen claims for service connection for DM and 
DLE on the grounds that new and material evidence had not 
been submitted to reopen those claims, and also denied 
service connection for cardiovascular disease, to include 
essential hypertension, and for sleep apnea.  In April 1998, 
the veteran notified the RO of the existence of additional 
medical evidence pertinent to his claims, and the RO 
undertook to obtain it.  By rating action of March 1999, the 
RO continued the denials of service connection with 
consideration of that additional evidence.  A Notice of 
Disagreement (NOD) was received in April 1999, and a 
Statement of the Case (SOC) was issued subsequently that 
month.  A Substantive Appeal was received in May 1999.  

In July 1999, the veteran testified at a hearing before an RO 
hearing officer at the RO.  A Supplemental SOC (SSOC) was 
issued in September 1999.  In December 2000, the veteran and 
his wife testified at a hearing before the undersigned Member 
of the Board of Veterans Appeals (Board) in Washington, D.C.  
The transcripts for both hearings are of record.  

In February 2001, the Board remanded these matters to the RO 
for further development.  The RO accomplished the requested 
development, but continued the denial of the claims on appeal 
(see July 2001 SSOC).  However, as the RO has continued the 
denial of these claims, these matters have been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  By rating action of January 1992, the RO confirmed and 
continued the denial service connection for DM; although the 
veteran was notified of the denial and of his appellate 
rights by letter of February 1992, he did not file an appeal.  

3.  New evidence associated with the claims file since the 
January 1992 rating action is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim..

4.  By rating action of September 1992, the RO denied the 
claim for service connection for DLE; the veteran was 
notified of the denial and of his appellate rights by letter 
the same month, but he did not file an appeal.

5.  New evidence associated with the claims file since the 
September 1992 rating action is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

6.  According to competent medical opinion, the veteran's in-
service dizzy spells associated with headaches were 
manifestations of tension headaches.

7.  The competent medical evidence establishes that chronic 
cardiovascular disease, to include essential hypertension, 
was first manifested many years following separation from 
service, and there is not competent medical evidence or 
opinion relating any cardiovascular disorder to service. 

8.  The competent medical evidence establishes that sleep 
apnea was first manifested many years following separation 
from service, and there is no competent medical evidence or 
opinion relating sleep apnea to service.  


CONCLUSIONS OF LAW

1.  The RO's January 1992 rating decision denying service 
connection for DM, and September 1992 rating decision denying 
service connection for DLE are final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence associated with the claims file since the 
January 1992 denial of service connection for DM is not new 
and material, and the claim is not reopened.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R § 3.156(a) (2001).  

3.  The evidence associated with the claims file since the 
September 1992 denial of service connection for DLE is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R § 3.156(a) (2001).  

4.  Chronic cardiovascular disease, to include essential 
hypertension, was not incurred or aggravated in active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  Sleep apnea was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of the 
VA with respect to the duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
  

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on any of the claims currently before it, as all 
notification and development action needed to render a fair 
decision on each of these claims has been accomplished.  




I.  New and Material Evidence Claims

A.  Service Connection for DM with Peripheral Neuropathy

1. Background

The evidence of record at the time of the January 1992 rating 
action that denied service connection for DM included the 
service medical records.  On induction physical examination 
of August 1967, the veteran denied a family history of DM.  
He also denied a medical history of dizziness or fainting 
spells, head injury, and sugar or albumin in the urine.  On 
examination, a urinalysis was negative for sugar.  

Physical inspection at the time of entry into active service 
in March 1968 noted no additional pertinent defects, and the 
veteran was found fit for military service.

In April 1968, the veteran was seen with complaints of 
frequent recurring frontal headaches and dizzy spells.  He 
stated that he passed out at times.  The impression was 
headaches of unknown etiology.    

In June 1969, the veteran was seen with a 2-year history of 
generalized headaches that had become worse since he entered 
service.  He occasionally fainted, and this was preceded by 
giddiness.  There was no vertigo or ringing in the ears.  The 
impression was tension headaches.

In reports of medical history completed by the veteran in 
June and July 1969, he denied frequent fainting spells or 
diabetes or sugar in his urine.

In September 1969, the veteran gave a 2-year history of 
recurrent headaches, and also complained of dizzy spells.  He 
gave a history of a head injury prior to service. The 
impressions were tension headaches; rule out skull fracture 
(doubt).  Subsequent skull X-rays revealed no significant 
abnormality.

In November 1969, the veteran was seen with complaints of 
continued headaches.  The examiner noted that medication did 
not help, that the headaches usually occurred after reading, 
and that there were no other neurological symptoms.  Current 
physical and neurological examination was within normal 
limits, and the impression was tension headaches. 

In April 1970, the veteran's frontal headaches were noted to 
have begun in basic training.  He complained of dizzy spells, 
that the sun hurt his eyes, and that he had had 2 fainting 
spells.  The provisional diagnosis was question of anxiety.

On neurological evaluation in September 1970 to rule-out 
migraine, the veteran gave a 2-year history of throbbing 
temporal headaches over the left eye associated with blurring 
of vision.  Other symptoms were dizziness and "falling-out" 
during basic training, and 3 or 4 recent episodes of 
blackouts while driving a truck.  A review of systems showed 
no hearing problem or ear infections.  On current 
examination, the canals and tympanic membranes of the ears 
were within normal limits.  An electroencephalogram in 
October 1970 was normal.  When seen in the neurology clinic 
subsequently that month, the veteran reported no blackouts.  
When seen again in November, he reported dizzy spells and 
fainting spells.  

On separation examination of January 1971, the veteran denied 
a family history of DM.  He gave a history of  dizziness or 
fainting spells.  He denied a history sugar or albumin in the 
urine.  On examination, a urinalysis was negative for sugar.

A February 1971 urinalysis was negative for sugar.

Post service, the veteran was seen in the VA outpatient 
clinic in February 1991. He denied DM.    

When seen in the VA outpatient clinic in June 1991, the 
veteran complained of hot spells and occasional weak spells 
on and off since 1969-70.  After examination, the impressions 
included DM.  

When hospitalized at a VA medical facility subsequently in 
June 1991, the veteran's past history was noted to be 
significant for syncopal spells which dated back to 1967, and 
which were associated with heavy exertion or standing in a 
military formation in the sun for long periods.  He stated 
that he had been doing well until approximately early June 
1991, when he began to feel progressively weaker, with 
fatigue, blurred vision, recurrent dizziness, light-
headedness, polydipsia, polyuria, and poor appetite.  After 
laboratory tests, the veteran was currently admitted with a 
diagnosis of new-onset DM.  The discharge diagnosis was 
insulin-requiring Type II DM.

After examination in June 1991 by a physician for the South 
Carolina Department of Social Services, the diagnoses 
included new-onset Type II DM, requiring insulin.  

On that record, the RO denied service connection for DM by 
rating action of October 1991 on the grounds that the service 
medical records were completely negative for any indication 
of the claimed disorder, and that DM was not manifest to the 
required degree within 1 year of separation from service.

Received in December 1991 was a September 1991 examination 
report by W. Woodberry, M.D., for the South Carolina 
Vocational Rehabilitation Department.  A several-month 
history of DM was noted.  After examination, the diagnoses 
included insulin-dependent DM.  

On that record, the RO confirmed and continued the denial of 
service connection for DM by rating action of January 1992, 
inasmuch as the additional evidence did not serve to 
establish the incurrence of the disorder in service, but 
rather only showed its existence over 20 years subsequent to 
service discharge.  The veteran was notified of the denial 
and of his appellate rights by letter of February 1992, but 
he did not file an appeal.

Evidence associated with the claims file since the January 
1992 rating action includes the post-service private office 
records of treatment of the veteran by Dr. E. Finger, 
received in April 1992.  These included treatment for 
gonorrhea in September 1971.  There were no other pertinent 
findings.  

Received in April 1992 was an April 1989 report of 
dermatological examination of the veteran by D. Hyman, M.D.  
There were no pertinent findings.
 
Subsequent voluminous post-service VA and private medical 
records show regular follow-up treatment and evaluation of 
the veteran from 1992 to 2001 for various disorders including 
DM.  April 1993 VA electromyographic (EMG) and nerve 
conduction velocity (NCV) studies conducted to evaluate the 
veteran's 2-year history of tingling in the left arm with 
radiation to the 3 middle fingers were normal, with no 
evidence of peripheral neuropathy in the left upper 
extremity. 

February 1994 VA outpatient records noted the veteran's 
complaints of pain and tingling on both legs below the knee 
for over a year.  Following EMG/NCV studies in March wherein 
the veteran gave a 20-year history of tingling in the lower 
extremities, the conclusion was very mild lower extremity 
sensory neuropathy.  In April, the diagnostic impressions 
were peripheral neuropathy - DM.  The diagnoses following 
outpatient evaluation in December 1994 included Type II DM 
since 1991. 

During a June 1995 RO hearing, the veteran testified that, 
following separation from service, he saw a private family 
physician, Dr. S. Cantey, for evaluation of his dizzy spells; 
that the doctor was now dead; and that he had tried to obtain 
copies of his medical records approximately 4 years ago, but 
was told that they had been destroyed.  He testified that he 
first discovered that he was a diabetic after this was 
discovered at a VA medical facility in 1991.

After VA outpatient evaluation in August 1996, the diagnoses 
included DM in June 1991 with diabetic peripheral neuropathy.  
When seen in the eye clinic in November, he gave a 5-year 
history of insulin-dependent DM.   

In March 1997, a VA physician stated that the veteran had 
blackout spells for which a full work-up had been done, and 
for which there was no treatable cause.  In September 1997, 
the veteran's primary care VA physician listed his diagnoses 
to include DM with peripheral neuropathy.

In mid-August 1998, the veteran was hospitalized at the 
Marion County Medical Center for evaluation after a brief 
syncopal episode.  After examination, the impressions of P. 
DeMarco, M.D., were hypotension, with the most likely 
differential diagnoses being an abdominal aortic aneurysm 
dissection or a pulmonary embolism; insulin-dependent DM; and 
hypertension.  After follow-up examination of the veteran in 
late August 1998, Dr. DeMarco's impressions included syncope 
of unclear etiology.  In September, Dr. DeMarco's impressions 
included syncope/transient renal insufficiency, resolved.    

During the July 1999 RO hearing, the veteran testified that 
DM was first diagnosed post service in 1991.  He asserted 
that his in-service blackout spells were manifestations of 
DM, and that he had a family history of DM.  

An electroencephalogram at the Medical University of South 
Carolina in September 1999 was normal.

After VA outpatient evaluation in January 2000, the 
assessments included a history of dizzy spells, for which the 
veteran had been followed in the neurology clinic and for 
which no source had been found; he had been discharged from 
the neurology clinic.      

In a statement of August 2000, the veteran stated that he was 
evaluated and treated for blackout spells by a private family 
physician, Dr. S. Cantey, soon after separation from service, 
but that this doctor had died and his medical records had 
been destroyed.

During the mid-December 2000 Board hearing, the veteran 
testified that his in-service blackout spells constituted the 
initial manifestations of sleep apnea, and that this medical 
opinion is supported by a treating VA physician.  He stated 
that a family physician had treated him for blackout spells 
for many years following separation from service in 1971, but 
that such medical records had been destroyed following the 
doctor's death.  The veteran's wife testified that she had 
been married to him for approximately 9 years, and was aware 
of his continuing problems with blackout spells and DM.

In late December 2000, the veteran was seen in the VA 
outpatient clinic seeking assistance to verify that his 
current chronic dizzy spells were the same ones that he 
experienced during military service.  There were no pertinent 
findings.

After outpatient examination by Dr. DeMarco of the Marion 
Medical Group in January 2001, the impressions included 
elevated blood sugars; transient renal insufficiency; and 
history of near syncope.

In June 2001, the veteran was seen in the VA neurology clinic 
with a 33-year history of blackout spells.  After 
examination, the impression was syncope versus generalized 
seizure.

B.  Analysis

In addition to the basic law and regulation governing service 
connection, cited to above, the Board notes that where a 
veteran served continuously for 90 days or more during a 
period of war and DM becomes manifest to a degree of 10 
percent disabling within 1 year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the veteran's claim for service connection 
for DM with peripheral neuropathy previously was considered 
and denied.  The claim was initially denied in October 1991.  
A January 1992 rating action confirmed and continued the 
denial of service connection for DM; although notified of the 
denial in February 1992, the veteran did not appeal it.  This 
appeal arises from a subsequent attempt to reopen the claim; 
hence, the laws and regulations governing finality and 
reopening of previously disallowed claims are pertinent to 
the matter currently under consideration.  

Because the veteran did not appeal the January 1992 denial 
(the most recent denial prior to the denial culminating in 
the current appeal), that decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  If, however, new and material 
evidence has been presented or secured with respect to a 
claim which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1997 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record at the time of the January 1992 rating 
action showed that the service medical records were 
completely negative for findings or diagnoses of DM; that DM 
was not shown present within 1 year of separation from 
service; that DM was first objectively demonstrated in June 
1991, over 20 years following separation from service; and 
that no competent medical opinion had related the DM first 
diagnosed many years post service to service or any incident 
thereof.  Rather, VA medical authorities in June 1991 
diagnosed "new-onset" DM, and did not relate it to the 
veteran's recorded past history of syncopal spells that dated 
back to 1967.  This was supported by the findings of a South 
Carolina state physician who also diagnosed "new-onset" DM 
in June 1991, and Dr. Woodberry, who in September 1991 noted 
only a "several month" history of DM.

The evidence added to the record subsequent to the January 
1992 rating action shows nothing more.  The private medical 
records of Dr. Finger, received in April 1992, showing 
treatment of the veteran for a urinary disorder, gonorrhea, 
in September 1971 do not constitute evidence of the existence 
of DM within 1 year of separation from service in March 1971.  
Neither the April 1994 VA outpatient record nor the September 
1997 diagnosis of the veteran's primary care VA physician 
finding diabetic peripheral neuropathy relate either the DM 
or the associated neuropathy to military service or any 
incident thereof.  The December 1994 and August and November 
1996 VA outpatient evaluations and the veteran's own June 
1995 and July 1999 hearing testimony only corroborate the 
onset of DM in 1991, many years post service.

While the veteran has asserted that his in-service blackout 
spells were manifestations of DM, the record contains no 
evidence in favor of this contention other than his own 
opinion.  As a layman, the veteran is not competent to offer 
a probative opinion on a medical matter.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  While a 
layman such as the veteran can certainly testify about the 
blackouts he experienced in service, he is not competent to 
diagnose them as symptoms of DM.  Likewise, the fact that the 
medical records may include the veteran's reported history 
tracing his DM back to service does not constitute competent 
medical evidence of the required nexus.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  Where, as here, resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As noted above, the evidence of record at the time of the 
January 1992 rating action contained several competent 
medical opinions that the DM diagnosed in 1991 was of new 
onset, and no medical opinion related it to any incident of 
service, including blackout spells.  The medical evidence 
added to the record after January 1992 shows nothing more.  
As noted above, December 1994 and August and November 1996 VA 
outpatient evaluations and the veteran's own June 1995 and 
July 1999 hearing testimony only corroborate the onset of DM 
in 1991, many years post service.  In March 1997, a VA 
physician stated that the veteran had blackout spells for 
which a full work-up had been done, and for which there was 
no treatable cause.  In August 1998 evaluations of the 
veteran's syncope, Dr. DeMarco stated that it was of unclear 
etiology.  VA neurological clinical evaluation in June 2001 
for a 33-year history of blackout spells resulted in a 
diagnostic impression of syncope versus generalized seizure.

Therefore, the competent evidence associated with the claims 
file subsequent to the January 1992 rating action only 
continues to show that DM with peripheral neuropathy was 
first manifested many years following separation from 
service, without evidence or opinion relating that disorder 
to service.  As such, the Board must conclude that none of 
the new evidence is so significant that it must be considered 
to fairly decide the merits of the claim.  As new and 
material evidence has not been submitted, the previously-
denied claim for service connection for DM is not reopened.  

B. Service Connection for DLE

1. Background

The evidence of record at the time of the September 1992 
rating action that denied service connection for DLE included 
the service medical records.  On induction physical 
examination of August 1967, the veteran denied a medical 
history of dizziness or fainting spells, ear trouble, head 
injury, and skin diseases.  On examination, the ears were 
normal, and the skin was normal except for scars on the right 
leg and a circular vaccination scar on the left arm.  

Physical inspection at the time of entry into active service 
in March 1968 noted no additional pertinent defects, and the 
veteran was found fit for military service.

In April 1968, the veteran was seen with complaints of 
frequent recurring frontal headaches and dizzy spells.  He 
stated that he passed out at times.  The impression was 
headaches of unknown etiology.  In August, he complained of 
worsening headaches.  On examination, the ears were 
unremarkable.  

In June 1969, the veteran was seen with a 2-year history of 
generalized headaches that had become worse since he entered 
service.  He occasionally fainted, and this was preceded by 
giddiness.  There was no vertigo or ringing in the ears.  The 
impression was tension headaches.

In reports of medical history completed by the veteran in 
June and July 1969, he denied frequent fainting spells.

In September 1969, the veteran gave a 2-year history of 
recurrent headaches, and also complained of dizzy spells.  He 
gave a history of a head injury prior to service. The 
impressions were tension headaches; rule out skull fracture 
(doubt).  Subsequent skull X-rays revealed no significant 
abnormality.

In November 1969, the veteran was seen with complaints of 
continued headaches.  The examiner noted that medication did 
not help, that the headaches usually occurred after reading, 
and that there were no other neurological symptoms.  Current 
physical and neurological examination was within normal 
limits, and the impression was tension headaches. 

In April 1970, the veteran's frontal headaches were noted to 
have begun in basic training.  He complained of dizzy spells, 
that the sun hurt his eyes, and that he had had 2 fainting 
spells.  The provisional diagnosis was question of anxiety.

In May 1970, the veteran was seen with complaints of a rash 
after shaving.  After evaluation in the dermatology clinic in 
June, pseudofolliculitis of the bearded area was found.

On neurological evaluation in September 1970 to rule-out 
migraine, the veteran gave a 2-year history of throbbing 
temporal headaches over the left eye associated with blurring 
of vision.  Other symptoms were dizziness and "falling-out" 
during basic training, and 3 or 4 recent episodes of 
blackouts while driving a truck.  A review of systems showed 
no hearing problem or ear infections.  On current 
examination, the canals and tympanic membranes of the ears 
were within normal limits.  An electroencephalogram in 
October 1970 was normal.  When seen in the neurology clinic 
subsequently that month, the veteran reported no blackouts.  
When seen again in November, he reported dizzy spells and 
fainting spells.  

When seen in the dermatology clinic in December 1970, the 
veteran reported bumps after shaving.  The impression was 
resolved pseudofolliculitis barbae.

On separation examination of January 1971, the veteran gave a 
history of dizziness or fainting spells.  He denied a history 
of ear trouble and skin diseases.  On examination, the ears 
and skin were normal.

Post service, the veteran was seen in the VA outpatient 
clinic in February 1991.  He gave a 6-month history of a 
worsening rash on the face and body.  The current examiner 
noted that a private physician had previously found apparent 
DLE.  After current examination, the diagnosis was lupus 
dermatitis.  On evaluation in the dermatology clinic in 
March, the veteran stated that he first noticed a DLE lesion 
in his left ear in 1971.  He had no other medical problems 
that he was aware of.  After examination, the assessment was 
DLE.  

When seen in the VA outpatient clinic in June 1991, the 
veteran complained of hot spells and occasional weak spells 
on and off since 1969-70.  The impressions included DLE.  

When hospitalized at a VA medical facility subsequently in 
June 1991, the veteran's past history was noted to be 
significant for DLE and syncopal spells which dated back to 
1967, and which were associated with heavy exertion or 
standing in a military formation in the sun for long periods.  
He stated that he had been doing well until approximately 
early June 1991, when he began to feel progressively weaker, 
with fatigue, blurred vision, recurrent dizziness, light-
headedness, polydipsia, polyuria, and poor appetite.  After 
laboratory tests, the veteran was currently admitted with a 
diagnosis of new-onset DM.  The discharge diagnosis was 
insulin-requiring Type II DM.

After examination in June 1991 by a physician for the South 
Carolina Department of Social Services, the diagnoses 
included new-onset Type II DM, requiring insulin; and DLE.  

On that record, the RO denied service connection for DLE by 
rating action of October 1991 on the grounds that the service 
medical records were completely negative for any indication 
of the claimed disorder.

Received in December 1991 was a September 1991 examination 
report by W. Woodberry, M.D., for the South Carolina 
Vocational Rehabilitation Department.  A 2-year history of 
DLE was noted, as well as a several-month history of DM.  
After examination, the diagnoses were DLE without systemic 
manifestations, and insulin-dependent DM.  

On that record, the RO confirmed and continued the denial of 
service connection for DLE by rating action of January 1992, 
inasmuch as the additional evidence did not serve to 
establish the incurrence of the disorder in service, but 
rather only showed its existence over 20 years subsequent to 
service discharge.  The veteran was notified of the denials 
and of his appellate rights by letter of February 1992, but 
he did not appeal the denial.  

Evidence received subsequent to the January 1992 rating 
action that denied service connection for DLE included the 
post-service private office records of treatment of the 
veteran by Dr. E. Finger, received in April 1992.  These 
included treatment for a left external ear infection in 
August 1975.  There were no other pertinent findings.  

Received in April 1992 was an April 1989 report of 
dermatological examination of the veteran by D. Hyman, M.D., 
regarding an eruption of the face, trunk, and arms that he 
had had for the past 5 to 6 weeks.  Dr. Hyman felt that a 
small punch biopsy of 2 larger lesions of the trunk was most 
consistent with a diagnosis of lichen planus.  In a 
pathological report of microscopic examination of skin of the 
left temple and chin, D. Robey, M.D., commented that the 
histological appearance was more that of a hypertrophic 
lichen planus and DLE.  Regarding microscopic diagnosis of 
skin of the left arm and back, Dr. Robey commented that some 
unusual cases of lupus had cross-over features with lichen 
planus.  Dr. Hyman noted as an unusual aspect of the case the 
fact that the veteran's lesions did not itch very much, 
whereas usually lichen planus was very pruritic.      

On that record, the RO confirmed and continued the denial of 
service connection for DLE by rating action of September 1992 
(erroneously, on the grounds that new and material evidence 
had not been submitted to reopen the claim), inasmuch as no 
evidence had been submitted to establish that DLE was 
incurred in or aggravated by service.  The veteran was 
notified of the denial and of his appellate rights by letter 
the same month, but he did not file an appeal.

Evidence received subsequent to the September 1992 rating 
action that denied service connection for DLE includes 
voluminous post-service VA and private medical records 
showing regular follow-up treatment and evaluation of the 
veteran from 1992 to 2001 for various disorders including 
DLE. 

At a June 1995 RO hearing, the veteran testified that, 
following separation from service, he saw a private family 
physician, Dr. S. Cantey, for evaluation of his dizzy spells; 
that the doctor was now dead; and that he had tried to obtain 
copies of his medical records approximately 4 years ago, but 
was told that they had been destroyed.  He testified that Dr. 
Hyman first diagnosed DLE in the 1980's.

When seen in the VA dermatology clinic in mid-September 1996, 
the veteran gave a history of DLE since the age of 18.  [He 
was born in February 1948.]  When seen in the rheumatology 
clinic in late September, he gave a history of DLE and dizzy 
spells since 1960.     

In March 1997, a VA physician stated that the veteran had 
black-out spells for which a full work-up had been done, and 
for which there was no treatable cause. When seen in the VA 
dermatology clinic in August 1997, the veteran gave a 30-year 
history of DLE.  In September 1997, the veteran's primary 
care VA physician listed his diagnoses to include DLE.

In mid-August 1998, the veteran was hospitalized at the 
Marion County Medical Center for evaluation after a brief 
syncopal episode.  After examination, the impressions of P. 
DeMarco, M.D., were hypotension, with the most likely 
differential diagnoses being an abdominal aortic aneurysm 
dissection or a pulmonary embolism; insulin-dependent DM; and 
hypertension.  After follow-up examination of the veteran in 
late August 1998, Dr. DeMarco's impressions included syncope 
of unclear etiology.  In September, Dr. DeMarco's impressions 
included syncope/transient renal insufficiency, resolved.    

During the July 1999 RO hearing, the veteran testified that 
his in-service blackout spells were manifestations of DM, and 
that dark colorations of his inner ears in service were 
manifestations of DLE.

An electroencephalogram at the Medical University of South 
Carolina in September 1999 was normal.

After VA outpatient evaluation in January 2000, the 
assessments included a history of dizzy spells, for which the 
veteran had been followed in the neurology clinic and for 
which no source had been found; he had been discharged from 
the neurology clinic.      

In a statement of August 2000, the veteran stated that he was 
evaluated and treated for blackout spells by a private family 
physician, Dr. S. Cantey, soon after separation from service, 
but that this doctor had died and his medical records had 
been destroyed.

During the mid-December 2000 Board hearing, the veteran 
testified that his in-service snoring and blackout spells 
constituted the initial manifestations of sleep apnea, and 
that this medical opinion is supported by a treating VA 
physician.  He also asserted that his in-service dizzy spells 
and blackout spells were the initial manifestations of 
hypertension, although no one in service told him that he had 
hypertension at that time.  He stated that a family physician 
had treated him for an ear infection and blackout spells for 
many years following separation from service in 1971, but 
that such medical records had been destroyed following the 
doctor's death.  He testified that dark colorations of his 
inner ears in service were manifestations of DLE.  The 
veteran's wife testified that she had been married to him for 
approximately 9 years, and was aware of his continuing 
problems with blackout spells, a skin rash, and DLE.

In late December 2000, the veteran was seen in the VA 
outpatient clinic seeking assistance to verify that his 
current chronic dizzy spells were the same ones that he 
experienced during military service.  There were no pertinent 
findings.

After outpatient examination by Dr. DeMarco of the Marion 
Medical Group in January 2001, the impressions included 
elevated blood sugars; transient renal insufficiency; history 
of DLE; and history of near syncope.

In June 2001, the veteran was seen in the VA neurology clinic 
with a 33-year history of black-out spells.  After 
examination, the impression was syncope versus generalized 
seizure.

2.  Analysis

As indicated above, the claim for service connection for DLE 
previously was considered and denied.  The RO initially 
denied the claim in October 1991.  In September 1992, the RO 
again denied service connection for DLE; although the veteran 
was notified of this denial and of his appellate rights the 
same month, he did not appeal the denial.  Hence, the 
September 1992 denial is final as to the evidence then of 
record (see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302 and 
20.1103), and may only be reopened on the basis of new and 
material evidence (see 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a)).  

The evidence of record at the time of the September 1992 
rating action showed that the service medical records were 
completely negative for findings or diagnoses of DLE; that 
the first clinical findings suggestive of DLE were those 
noted by Drs. Hyman and Robey in April 1989, over 18 years 
following separation from service; and that no competent 
medical opinion had related the DLE first diagnosed many 
years post service to service or any incident thereof.  
Rather, Dr. Woodberry in September 1991 noted only a 2-year 
history of DLE.  Drs. Hyman and Robey in 1989, VA physicians 
in February, March, and June 1991, and a state of South 
Carolina physician in June 1991 all diagnosed DLE, but none 
of them attributed it to military service or any incident 
thereof.  The private medical records of Dr. Finger, received 
in April 1992, showing treatment of the veteran for a left 
external ear infection in August 1975 do not constitute 
evidence of the existence of DLE either in 1975 or in service 
between 1968 and 1971.

The evidence added to the record subsequent to the September 
1992 rating action shows nothing more.  The veteran's June 
1995 hearing testimony only corroborates the post-service 
onset of DLE, citing Dr. Hyman's diagnosis of that disorder 
in the 1980's.  Neither the veteran's primary care VA 
physician who diagnosed DLE in September 1997 nor Dr. DeMarco 
who noted a history of DLE in January 2001 related it to 
military service or any incident thereof.  The veteran 
himself has offered contradictory evidence regarding the date 
of onset of DLE, stating in the VA dermatology clinic in 
September 1996 that he had a history of DLE since the age of 
18, which would place its onset in 1966, prior to service; 
similarly, he gave a 30-year history of DLE when seen in the 
VA dermatology clinic in August 1997, placing its onset prior 
to service in 1967.

While the veteran has asserted that he had blackout spells, 
skin rashes, and dark colorations of his inner ears in 
service that were manifestations of DLE, the record contains 
no evidence supporting these assertions; for reasons 
explained above, the veteran is not competent to offer a 
probative opinion on a medical matter.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  While a layman 
such as the veteran can certainly testify about the symptoms 
he allegedly experienced in service, he is not competent to 
diagnose them as symptoms of DLE.  Likewise, the fact that 
the medical records may include the veteran's own reported 
history tracing his DLE back to service does not constitute 
competent evidence of the required nexus.  See LeShore, 8 
Vet. App. at 409; see also Reonal, 5 Vet. App. at 461; 
Elkins, 5 Vet. App. at 478.  As indicated above, where, as 
here, the claim turns on a medical matter, the veteran cannot 
support his petition to reopen the claim on the basis of his 
assertions, alone.  See Moray, 5 Vet. App. at 214.  

As noted above, the evidence of record at the time of the 
September 1992 rating action contained no competent medical 
evidence of the existence of DLE prior to April 1989, and no 
medical opinion related it to any incident of service, 
including blackout spells, skin rashes, or alleged dark 
colorations of the inner ears.  In this regard, the Board 
notes that the service medical records are completely 
negative for findings of dark colorations of the inner ears, 
and the only skin rash clinically found in service was 
pseudofolliculitis barbae in May and December 1970, which 
rash is clinically distinct from and unrelated to DLE.  
Moreover, the veteran denied a history of ear trouble and 
skin diseases on examination for separation from service in 
January 1971, and the ears and skin were normal on 
examination.  Dr. Finger's treatment of the veteran for a 
left external ear infection in August 1975 does not 
constitute evidence of the existence of DLE either in service 
or in 1975.  On VA dermatological clinical evaluation in 
March 1991, the veteran stated that he first noticed a DLE 
lesion in his left ear in 1971; this is not only unsupported 
by the evidence of record, but the veteran is not competent 
to diagnose any such symptom as a clinical manifestation of 
DLE.

The evidence added to the record after September 1992 shows 
nothing more than what was shown previously.  In March 1997, 
a VA physician stated that the veteran had blackout spells 
for which a full work-up had been done, and for which there 
was no treatable cause.  In August 1998 evaluations of the 
veteran's syncope, Dr. DeMarco stated that it was of unclear 
etiology.  The veteran himself has offered contradictory 
contentions regarding the etiology of his in-service blackout 
spells, testifying during the July 1999 RO hearing on appeal 
that they were manifestations of DM, and during the December 
2000 Board hearing on appeal that they were variously 
manifestations of sleep apnea and hypertension.  VA 
neurological clinical evaluation in June 2001 for a 33-year 
history of blackout spells resulted in a diagnostic 
impression of syncope versus generalized seizure.  

Thus, the competent evidence associated with the claims file 
subsequent to the September 1992 rating action only continues 
to show that DLE was first manifested many years following 
separation from service, and there is no medical evidence or 
opinion relating DLE to service.  As such, the Board must 
conclude that none of the new evidence is so significant that 
it must be considered to fairly decide the merits of the 
claim.  As new and material evidence has not been submitted, 
the previously denied claim for service connection for DLE is 
not reopened.  

C. Duties to Notify and Assist, and Benefit of the Doubt 
Doctrine

In reaching the above determinations, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, which, as indicated above, was 
enacted during the pendency of the appeal.  The Board points 
out, however, that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen either of his claims for service 
connection, it does not appear that the duty to assist 
provisions of the Act are applicable in the instant appeal.  
Moreover, as indicated above, because each petition to reopen 
was filed prior to August 29, 2001, any duties set forth in 
the revised version of 38 C.F.R. § 3.156(a), promulgated 
pursuant to the Act, also are not applicable with respect to 
the petitions to reopen.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the petitions to reopen has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the bases for the denial of the denial of the claims, and, 
hence, what is needed to support each of the applications to 
reopen on appeal.  They also have been afforded various 
opportunities to present evidence and argument in support of 
the petition to reopen.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen either of these 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II. Service Connection Claims

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate each of the original claims for service connection 
has been accomplished.

In the April 1999 SOC, the September 1999 SSOC, the February 
2001 Board Remand Order, and the July 2001 SSOC, the veteran 
and his representative were furnished the pertinent laws and 
regulations governing each of the claims and the reasons for 
the denials.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., the RO's 
letter of March 1999), have been afforded ample opportunities 
to submit such information and evidence.  Moreover, in a June 
2001 letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but also what the evidence had to show to establish 
entitlement to service connection; what information or 
evidence the VA still needed from the veteran; what the 
veteran could do to help with his claim; when and where the 
veteran was to send the information or evidence; what the VA 
had done to help with his claim; and who the veteran should 
call if he had questions or needed assistance.  In light of 
the above, and in view of the exhaustive evidentiary 
development documented below, the Board also finds that the 
statutory and regulatory requirement that the VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA is not at issue with respect to either of the claims for 
service connection.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App.   19 June 2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, 
the Board finds that the VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at two hearings on 
appeal.  He has submitted medical evidence in support of his 
claim, and the RO has undertaken extensive efforts to assist 
the veteran by obtaining evidence necessary to substantiate 
his claim, to include obtaining voluminous VA outpatient 
treatment records identified by the veteran and dated between 
1992 and 2001, and requesting and obtaining records from 
private medical providers whom the veteran had identified and 
with respect to which he had provided signed authorizations 
for the release to the VA.  In letters to the VA dated in 
April 1997, April 1998, January 1999, and August 2000, and 
during the July 1999 and December 2000 hearings on appeal, 
the veteran and his representative specifically identified 
the VA and private providers of medical treatment and 
evaluation that were pertinent to his claim, and the VA has 
obtained and associated all such available pertinent medical 
evidence with the claims file.  Following the RO's June 2001 
letter to the veteran and his representative, the 
representative sent the RO copies of extensive VA and private 
medical records showing treatment of the veteran from 1998 to 
2001.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.    

Under the circumstances, the Board finds that adjudication of 
each of the service connection claims on appeal at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



A.  Cardiovascular Disease, to include Essential Hypertension

A. Background

A review of the service medical records discloses that, on 
induction physical examination of August 1967, the veteran 
denied a family history of heart trouble.  He also denied a 
medical history of dizziness or fainting spells and head 
injury.  On examination, the heart and vascular system were 
normal, and a chest X-ray was negative.  A blood pressure 
reading of 138/72 was recorded.   

Physical inspection at the time of entry into active service 
in March 1968 noted no additional pertinent defects, and the 
veteran was found fit for military service.

In April 1968, the veteran was seen with complaints of 
frequent recurring frontal headaches and dizzy spells.  He 
stated that he passed out at times.  On examination, a blood 
pressure reading of 120/90 was recorded.  The impression was 
headaches of unknown etiology.    

In June 1969, the veteran was seen with a 2-year history of 
generalized headaches that had become worse since he entered 
service.  He occasionally fainted, and this was preceded by 
giddiness.  There was no vertigo or ringing in the ears.  On 
examination, a blood pressure reading of 110/70 was recorded.  
The impression was tension headaches.

In reports of medical history completed by the veteran in 
June and July 1969, he denied that a physician had ever told 
him that he had high or low blood pressure or heart trouble, 
and also denied frequent fainting spells.

In September 1969, the veteran gave a 2-year history of 
recurrent headaches, and also complained of dizzy spells.  He 
gave a history of a head injury prior to service.  A blood 
pressure reading of 104/72 was recorded.  The impressions 
were tension headaches; rule out skull fracture (doubt).  
Subsequent skull X-rays revealed no significant abnormality.

In November 1969, the veteran was seen with complaints of 
continued headaches.  The examiner noted that medication did 
not help, that the headaches usually occurred after reading, 
and that there were no other neurological symptoms.  Current 
physical and neurological examination was within normal 
limits, and the impression was tension headaches. 

In April 1970, the veteran's frontal headaches were noted to 
have begun in basic training.  He complained of dizzy spells, 
that the sun hurt his eyes, and that he had had 2 fainting 
spells.  The provisional diagnosis was question of anxiety.

On neurological evaluation in September 1970 to rule-out 
migraine, the veteran gave a 2-year history of throbbing 
temporal headaches over the left eye associated with blurring 
of vision.  Other symptoms were dizziness and "falling-out" 
during basic training, and 3 or 4 recent episodes of 
blackouts while driving a truck.  On current examination, a 
blood pressure reading of 108/74 was recorded.  An 
electroencephalogram in October 1970 was normal.  When seen 
in the neurology clinic subsequently that month, the veteran 
reported no blackouts.  When seen again in November, he 
reported dizzy spells and fainting spells.  

On separation examination of January 1971, the veteran denied 
a family history of heart trouble.  He gave a history of 
dizziness or fainting spells.  He denied a history of 
shortness of breath, pain or pressure in the chest, 
palpitation or a pounding heart, and high or low blood 
pressure.  On examination, the heart and vascular system were 
normal.  A blood pressure reading of 120/74 was recorded.  A 
chest X-ray was negative.

Post-service, the private office records of Dr. E. Finger 
show treatment of the veteran for an unrelated disorder in 
September 1971.  In May 1973, a blood pressure reading of 
110/80 was recorded.  In September 1974 and August 1975, he 
was seen for unrelated complaints.  There were no other 
pertinent findings.

An April 1989 report of dermatological examination of the 
veteran by D. Hyman, M.D., was negative for pertinent 
pathology.

When the veteran was seen in the VA outpatient clinic in 
February 1991, a blood pressure reading of 173/88 was 
recorded.  In June, he complained of hot spells and 
occasional weak spells on and off since 1969-70.  On current 
examination, blood pressure readings of 133/91 and 122/99 
were recorded.  

When hospitalized at a VA medical facility subsequently in 
June 1991, the veteran's past history was noted to be 
significant for DLE and syncopal spells which dated back to 
1967, and which were associated with heavy exertion or 
standing in a military formation in the sun for long periods.  
He stated that he had been doing well until approximately 
early June 1991, when he began to feel progressively weaker, 
with fatigue, blurred vision, recurrent dizziness, light-
headedness, polydipsia, polyuria, and poor appetite.  After 
laboratory tests, the veteran was currently admitted with a 
diagnosis of new-onset DM.  On current examination, a blood 
pressure reading of 140/80 was recorded.  An 
electrocardiogram (EKG) revealed sinus bradycardia and 
evidence of left ventricular hypertrophy (LVH) with left 
ventricle strain pattern.  After hydration during the 
veteran's hospital course, it was noted that his blood 
pressure continued to climb to as high as 170/80.  Based on 
blood pressure measurements and the EKG findings, it was 
assumed that he had probably had longstanding hypertension 
that had not been treated.  He was treated with medication 
that subsequently lowered his blood pressure to more 
acceptable levels of approximately 130/70.  The discharge 
diagnosis was insulin-requiring Type II DM.

After examination in June 1991 by a physician for the South 
Carolina Department of Social Services, the diagnoses were 
new-onset Type II DM, requiring insulin; hypertension; and 
DLE.  

The subsequent record contains voluminous post-service VA and 
private medical records showing regular follow-up treatment 
and evaluation of the veteran from 1992 to 2001 for various 
disorders including cardiovascular disease.  A June 1993 VA 
EKG showed voltage criteria for LVH that had not 
significantly changed since June 1991.  November 1993 VA 
chest X-rays revealed worsening bi-ventricular cardiac 
failure.  The diagnostic impressions included hypertension 
and congestive heart failure.  June 1994 VA chest X-rays 
revealed cardiomegaly. 

During a June 1995 RO hearing, the veteran testified that, 
following separation from service, he saw a private family 
physician, Dr. S. Cantey, for evaluation of his dizzy spells; 
that the doctor was now dead; and that he had tried to obtain 
copies of his medical records approximately 4 years ago, but 
was told that they had been destroyed. 

In March 1997, a VA physician stated that the veteran had 
blackout spells for which a full work-up had been done, and 
for which there was no treatable cause.  In September, the 
veteran's primary care VA physician listed his diagnoses to 
include hypertension.

In mid-August 1998, the veteran was hospitalized at the 
Marion County Medical Center for evaluation after a brief 
syncopal episode.  After examination, the impressions of P. 
DeMarco, M.D., were hypotension, with the most likely 
differential diagnoses being an abdominal aortic aneurysm 
dissection or a pulmonary embolism; insulin-dependent DM; and 
hypertension.  After follow-up examination of the veteran in 
late August 1998, Dr. DeMarco's impressions included syncope 
of unclear etiology.  In September, Dr. DeMarco's impressions 
included syncope/transient renal insufficiency, resolved.    

During the July 1999 RO hearing, the veteran testified that 
his in-service blackout spells were manifestations of DM, and 
that dizziness and light-headedness in service were 
manifestations of hypertension.

An electroencephalogram at the Medical University of South 
Carolina in September 1999 was normal.

After VA outpatient evaluation in January 2000, the 
assessments included a history of dizzy spells, for which the 
veteran had been followed in the neurology clinic and for 
which no source had been found; he had been discharged from 
the neurology clinic.      

In a statement of August 2000, the veteran stated that he was 
evaluated and treated for blackout spells by a private family 
physician, Dr. S. Cantey, soon after separation from service, 
but that this doctor had died and his medical records had 
been destroyed.

During the mid-December 2000 Board hearing, the veteran 
testified that his in-service blackout spells constituted the 
initial manifestations of sleep apnea, and that this medical 
opinion is supported by a treating VA physician.  He also 
asserted that his in-service dizzy spells and blackout spells 
were the initial manifestations of hypertension, although no 
one in service told him that he had hypertension at that 
time.  He stated that a family physician had treated him for 
blackout spells for many years following separation from 
service in 1971, but that such medical records had been 
destroyed following the doctor's death.  The veteran's wife 
testified that she had been married to him for approximately 
9 years, and was aware of his continuing problems with 
blackout spells.

In late December 2000, the veteran was seen in the VA 
outpatient clinic seeking assistance to verify that his 
current chronic dizzy spells were the same ones that he 
experienced during military service.  There were no pertinent 
findings.

After outpatient examination by Dr. DeMarco of the Marion 
Medical Group in January 2001, the impressions included 
transient renal insufficiency; history of near syncope; 
hypertension; and coronary artery disease.

In June 2001, the veteran was seen in the VA neurology clinic 
with a 33-year history of blackout spells.  After 
examination, the impression was syncope versus generalized 
seizure.

2.  Analysis

In addition to the law and regulation governing basic service 
connection cited to above, the Board notes that, where a 
veteran served continuously for 90 days or more during a 
period of war and cardiovascular disease, including essential 
hypertension, becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the service medical records are completely 
negative for findings or diagnoses of any chronic 
cardiovascular disease, including essential hypertension.  In 
reports of medical history completed by the veteran in June 
and July 1969, he denied that a physician had ever told him 
that he had high or low blood pressure or heart trouble.  
Moreover, he denied a history of shortness of breath, pain or 
pressure in the chest, palpitation or a pounding heart, and 
high or low blood pressure on separation examination of 
January 1971, and the heart and vascular system were normal 
on examination.  

While the veteran testified at the July 1999 RO and the 
December 2000 Board hearings on appeal that the dizziness and 
lightheadedness he experienced in service were manifestations 
of hypertension, the record contains no medical evidence 
supporting his contentions.  For the reasons explained above, 
as a layman, the veteran is not competent to provide a 
probative opinion on a medical matter.  While a layman such 
as the veteran can certainly testify about the symptoms he 
experienced in service, he is not competent to diagnose them 
as symptoms of cardiovascular disease.  See Bostain, 11 Vet. 
App. at 127; Routen, 10 Vet. App. at 186.  Here, the record 
actually contains medical evidence that is contrary to the 
veteran's assertions; several competent medical evaluations 
in service from mid- to late 1969 consistently noted that his 
dizzy spells were associated with headaches, and resulted in 
diagnostic impressions of tension headaches.  Moreover, as 
noted above, in reports of medical history completed by the 
veteran in mid-1969, he denied that a physician had ever told 
him that he had high or low blood pressure or heart trouble.  
During the December 2000 hearing wherein the veteran claimed 
that his in-service dizzy spells were manifestations of 
hypertension, he testified that no one in service had told 
him that he had hypertension at that time.  The veteran has 
neither presented nor alluded to the existence of any 
competent medical evidence that attributes the veteran's in-
service dizzy spells to cardiovascular disease.

The first objective demonstration of chronic cardiovascular 
disease, hypertension with EKG findings of sinus bradycardia 
and evidence of LVH with left ventricle strain pattern, was 
that noted in VA outpatient and inpatient records from 
February to June 1991, some 30 years following separation 
from service.  While the assumption was made during VA 
hospitalization in June 1991, based on blood pressure 
measurements and EKG findings, that the veteran probably had 
"longstanding" hypertension which had not been treated, no 
medical opinion linked this to military service or any 
incident thereof.  

The subsequent record consisting of voluminous post-service 
VA and private medical records shows regular follow-up 
treatment and evaluation of the veteran from 1992 to 2001 for 
various disorders including worsening cardiovascular disease 
and hypertension, but contains no competent evidence that 
such disease had its onset in service or is related to any 
incident thereof.  On VA outpatient evaluation of January 
2000, the assessments included a history of dizzy spells, for 
which the veteran had been followed in the neurology clinic 
and for which no source had been found.  The veteran's VA 
outpatient evaluation in December 2000 wherein he sought to 
verify that his current chronic dizzy spells were the same 
ones that he experienced during military service resulted in 
no pertinent findings. 

In the absence of competent medical evidence of chronic 
cardiovascular disease including essential hypertension in 
service or within 1 year of separation therefrom, and in the 
absence of any competent medical evidence attributing the 
cardiovascular disease first manifested many years post 
service to service or any incident thereof, the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

B.  Service Connection for Sleep Apnea

1. Background

A review of the service medical records discloses that, on 
induction physical examination of August 1967, the veteran 
denied a medical history of dizziness or fainting spells and 
frequent trouble sleeping.  On examination, the lungs and 
chest were normal, and a chest X-ray was negative.    

Physical inspection at the time of entry into active service 
in March 1968 noted no additional pertinent defects, and the 
veteran was found fit for military service.

In April 1968, the veteran was seen with complaints of 
frequent recurring frontal headaches and dizzy spells.  He 
stated that he passed out at times.  The impression was 
headaches of unknown etiology.    

In June 1969, the veteran was seen with a 2-year history of 
generalized headaches that had become worse since he entered 
service.  He occasionally fainted, and this was preceded by 
giddiness.  There was no vertigo or ringing in the ears.  The 
impression was tension headaches.

In reports of medical history completed by the veteran in 
June and July 1969, he denied frequent fainting spells.

In September 1969, the veteran gave a 2-year history of 
recurrent headaches, and also complained of dizzy spells.  He 
gave a history of a head injury prior to service. The 
impressions were tension headaches; rule out skull fracture 
(doubt).  Subsequent skull X-rays revealed no significant 
abnormality.

In November 1969, the veteran was seen with complaints of 
continued headaches.  The examiner noted that medication did 
not help, that the headaches usually occurred after reading, 
and that there were no other neurological symptoms.  Current 
physical and neurological examination was within normal 
limits, and the impression was tension headaches. 

In April 1970, the veteran's frontal headaches were noted to 
have begun in basic training.  He complained of dizzy spells, 
that the sun hurt his eyes, and that he had had 2 fainting 
spells.  The provisional diagnosis was question of anxiety.

On neurological evaluation in September 1970 to rule-out 
migraine, the veteran gave a 2-year history of throbbing 
temporal headaches over the left eye associated with blurring 
of vision.  Other symptoms were dizziness and "falling-out" 
during basic training, and 3 or 4 recent episodes of 
blackouts while driving a truck.  An electroencephalogram in 
October 1970 was normal.  When seen in the neurology clinic 
subsequently that month, the veteran reported no blackouts.  
When seen again in November, he reported dizzy spells and 
fainting spells.  

On separation examination of January 1971, the veteran  gave 
a history of dizziness or fainting spells and frequent 
trouble sleeping.  He denied a history of shortness of 
breath.  On examination, a chest X-ray was negative.

The post-service private office records of  Dr. E. Finger 
showed treatment of the veteran for unrelated disorders from 
September 1971 to August 1975.  In September 1974, he was 
seen for bronchitis and enlarged tonsils.  There were no 
other pertinent findings.

An April 1989 report of dermatological examination of the 
veteran by D. Hyman, M.D., was negative for pertinent 
pathology.

When hospitalized at a VA medical facility in June 1991, the 
veteran's past history was noted to be significant for 
syncopal spells which dated back to 1967, and which were 
associated with heavy exertion or standing in a military 
formation in the sun for long periods.  He stated that he had 
been doing well until approximately early June 1991, when he 
began to feel progressively weaker, with fatigue, blurred 
vision, recurrent dizziness, light-headedness, polydipsia, 
polyuria, and poor appetite.  After laboratory tests, the 
veteran was currently admitted with a diagnosis of new-onset 
DM.  The discharge diagnosis was insulin-requiring Type II 
DM.

The subsequent record contains voluminous post-service VA and 
private medical records showing regular follow-up treatment 
and evaluation of the veteran from 1992 to 2001 for various 
disorders.  In January 1995, the veteran was seen in the VA 
outpatient clinic with complaints of breathing problems, 
feeling unrested after a night's sleep, and falling asleep 
easily during the day.  His wife stated that he snored very 
loudly all the time.  The impression was rule-out obstructive 
sleep apnea.

During a June 1995 RO hearing, the veteran testified that, 
following separation from service, he saw a private family 
physician, Dr. S. Cantey, for evaluation of his dizzy spells; 
that the doctor was now dead; and that he had tried to obtain 
copies of his medical records approximately 4 years ago, but 
was told that they had been destroyed. 

In March 1997, a VA physician stated that the veteran had 
blackout spells for which a full work-up had been done, and 
for which there was no treatable cause.  In September 1997, 
the veteran's primary care VA physician listed his diagnoses 
to include sleep apnea.

In mid-August 1998, the veteran was hospitalized at the 
Marion County Medical Center for evaluation after a brief 
syncopal episode.  After examination, the impressions of P. 
DeMarco, M.D., were hypotension, with the most likely 
differential diagnoses being an abdominal aortic aneurysm 
dissection or a pulmonary embolism; insulin-dependent DM; and 
hypertension.  After follow-up examination of the veteran in 
late August 1998, Dr. DeMarco's impressions included syncope 
of unclear etiology.  In September, Dr. DeMarco's impressions 
included syncope/transient renal insufficiency, resolved.    

During the July 1999 RO hearing, the veteran testified that 
he was aware that he snored in his sleep prior to military 
service; that his wife first made him aware of his severe 
snoring and jumping and kicking in his sleep post service; 
and that sleep apnea was first diagnosed post service in 
1991.  He asserted that his in-service blackout spells were 
manifestations of DM.  

An electroencephalogram at the Medical University of South 
Carolina in September 1999 was normal.

After VA outpatient evaluation in January 2000, the 
assessments included a history of dizzy spells, for which the 
veteran had been followed in the neurology clinic and for 
which no source had been found; he had been discharged from 
the neurology clinic.      

In a statement of August 2000, the veteran stated that he was 
evaluated and treated for blackout spells by a private family 
physician, Dr. S. Cantey, soon after separation from service, 
but that this doctor had died and his medical records had 
been destroyed.

During the mid-December 2000 Board hearing, the veteran 
testified that his in-service snoring and blackout spells 
constituted the initial manifestations of sleep apnea, and 
that this medical opinion is supported by a treating VA 
physician.  He also asserted that his in-service dizzy spells 
and blackout spells were the initial manifestations of 
hypertension.  He stated that a family physician had treated 
him for an ear infection and blackout spells for many years 
following separation from service in 1971, but that such 
medical records had been destroyed following the doctor's 
death.  The veteran's wife testified that she had been 
married to him for approximately 9 years, and was aware of 
his continuing problems with blackout spells.

In late December 2000, the veteran was seen in the VA 
outpatient clinic seeking assistance to verify that his 
current chronic dizzy spells were the same ones that he 
experienced during military service.  There were no pertinent 
findings.

After outpatient examination by Dr. DeMarco of the Marion 
Medical Group in January 2001, the impressions included 
transient renal insufficiency; history of near syncope; and 
obstructive sleep apnea.

In June 2001, the veteran was seen in the VA neurology clinic 
with a 33-year history of blackout spells.  After 
examination, the impression was syncope versus generalized 
seizure.

2..  Analysis

In this case, the service medical records are completely 
negative for findings or diagnoses of sleep apnea or any 
other sleep disorder.  Although the veteran gave a history of 
frequent trouble sleeping on separation examination of 
January 1971, he denied a history of shortness of breath, and 
no sleep disorder was identified as the source of this 
difficulty.  Significantly, the service medical records are 
negative for any history of snoring and any symptoms 
characteristic of sleep apnea, namely, transient attacks of 
failure of automatic control of respiration, resulting in 
hypoventilation.  The Board notes that the service medical 
records document no such symptoms associated with the 
veteran's in-service complaints of dizzy spells, fainting 
spells, and blackout spells.

The first objective demonstration of symptoms indicative of 
sleep apnea were the veteran's breathing problems, reported 
loud snoring, feeling unrested after a night's sleep, and 
falling asleep easily during the day, noted in VA outpatient 
records of January 1995, over 23 years following separation 
from service.  The diagnostic impression was rule-out 
obstructive sleep apnea, but there was no history or medical 
finding in this contemporaneous 1995 medical record linking 
any such sleep apnea to the veteran's military service or any 
incident thereof.  

The subsequent record contains voluminous post-service VA and 
private medical records showing regular follow-up treatment 
and evaluation of the veteran through 2001 for various 
disorders including sleep apnea, but it contains no competent 
medical opinion linking the sleep apnea first manifested many 
years post service with service or any incident thereof.  
Although the veteran testified at the December 2000 Board 
hearing on appeal that his in-service snoring and blackout 
spells were the initial manifestations of sleep apnea, and 
that this etiology of his sleep apnea is supported by the 
medical opinion of a treating VA physician, there is no 
competent evidence to support the veteran's assertions.  
While a layman such as the veteran can certainly testify 
about the symptoms he experienced in service, he is not 
competent to diagnose them as symptoms of sleep apnea.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  

While a VA physician in March 1997 stated that the veteran 
had blackout spells for which a full work-up had been done, 
no treatable cause for this was found.  In September 1997, 
the veteran's primary care physician listed his diagnoses to 
include sleep apnea, and after examination in January 2001, 
Dr. DeMarco's diagnostic impressions included obstructive 
sleep apnea, but neither physician attributed it to military 
service or any incident thereof.  When the veteran was seen 
in the VA neurology clinic in June 2001 for evaluation of a 
33-year history of blackout spells, the diagnostic impression 
was syncope versus generalized seizure.  Thus the competent 
medical evidence of record does not establish a nexus between 
sleep apnea and service (to include the blackout spells noted 
therein), and the veteran has neither presented nor alluded 
to the existence of any evidence that would, in fact, 
establish such a nexus.  

In the absence of competent medical evidence of sleep apnea 
in service, and in the absence of any competent medical 
evidence attributing the sleep apnea first manifested many 
years post service to service or any incident thereof, the 
claim for service connection for sleep apnea must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 55-57.


ORDER

In the absence of new and material evidence, the claim for 
service connection for DM with peripheral neuropathy is not 
reopened, and the appeal as to that issue is denied.

In the absence of new and material evidence, claim for 
service connection for DLE is not reopened, and the appeal as 
that issue is denied.

Service connection for cardiovascular disease, to include 
essential hypertension, is denied.

Service connection for sleep apnea is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

